DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application, filed on 03/12/2018, is a CIP of Application No. 14/218,923 (filing date: 03/18/2014; now Patent No. 9916538), which is a CIP of Application No. 13/781,303 (filing date: 02/28/2013; now Patent No. 8873813).
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/12/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Non-Patent Literature (NPL) documents identified on the IDS submitted on 03/12/2018 are considered, except for those that have been lined-through because a legible copy of the NPL document has not been submitted. See MPEP 609.04(a).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Inventor and Applicant’s Representative, Bijan Tadayon (Reg. No. 47349), on 06/04/2021.



The application has been amended as follows- The Specification and Claims 1 and 20 are amended:

Amendments to the Specification (paragraph numbers used correspond to those found in PGPUB of the present application: US 2018/0204111A1):
[0001] The current application is a CIP (Continuation-in-part) of another co-pending U.S. application Ser. No. 14/218,923, filed 18 Mar. 2014, called Zadeh-101-CIP, which is now allowed, which is a CIP (Continuation-in-part) of another co-pending U.S. application Ser. No. 13/781,303, filed Feb. 28, 2013, called ZAdvanced-1, now U.S. Pat. No. 8,873,813, issued on 28 Oct. 2014, which claims the benefit of and takes the priority of the earlier filing date of the following U.S. provisional application No. 61/701,789, filed Sep. 17, 2012, called ZAdvanced-1-prov. The application Ser. No. 14/218,923 also claims the benefit of and takes the priority of the earlier filing dates of the following US provisional application numbers: 61/802,810, filed Mar. 18, 2013, called ZAdvanced-2-prov; and 61/832,816, filed Jun. 8, 2013, called ZAdvanced-3-prov; and 61/864,633, filed Aug. 11, 2013, called ZAdvanced-4-prov; and 61/871,860, filed Aug. 29, 2013, called ZAdvanced-5-prov. The application Ser. No. 14/218,923 is also a CIP (Continuation-in-part) of another co-pending U.S. application Ser. No. 14/201,974, filed 10 Mar. 2014, called Zadeh-101-Cont-4, now as U.S. Pat. No. 8,949,170, issued on 3 Feb. 2015, which is a Continuation of another U.S. application Ser. No. 13/953,047, filed Jul. 29, 2013, called Zadeh-101-Cont-3, now U.S. Pat. No. 8,694,459, issued on 8 Apr. 2014, which is also a Continuation of another co-pending application Ser. No. 13/621,135, filed Sep. 15, 2012, now issued as U.S. Pat. No. 8,515,890, on Aug. 20, 2013, which is also a Continuation of Ser. No. 13/621,164, filed Sep. 15, 2012, now issued as U.S. Pat. No. 8,463,735, which is a Continuation of another application, Ser. No. 13/423,758, filed Mar. 19, 2012, now issued as U.S. Pat. No. 8,311,973, which, in turn, claims the benefit of the U.S. provisional application No. 61/538,824, filed on Sep. 24, 2011. The current application incorporates by reference all of the applications and patents/provisionals mentioned above, including all their Appendices and attachments (Packages), and it claims benefits to and takes the priority of the earlier filing dates of all the 

[3229] In one embodiment, the training via back propagation uses one or more of softmax, cross entropy (e.g., sigmoid cross entropy), contrastive, Eucledean distance (sum of squares of difference), multinomial logistic, infogain (a generalization of multinomial logistic), hinge/margin (e.g., one versus all hinge (L1) or squared hinge (L2)) loss layer/unit/comparison. These tools are well known in the art, e.g., in various websites and papers, e.g., in Caffe, maintained by UC Berkeley, at: 

Amendments to Claims 1 and 20:
Claim 1 (Currently Amended):
A system for image recognition in an image recognition platform, said system comprising: an interface which receives an image; said interface receives a location of interest; a neural network implemented by a computer with a processor; wherein said neural network comprises a visual layer and a first hidden layer; wherein said visual layer is located below said first hidden layer; wherein said neural network receives said image and said location of interest; wherein said image is connected to said visual layer; a parameter layer; wherein said parameter layer is added to said neural network; a representation layer; wherein said representation layer is added to said neural network; wherein said parameter layer has information for coordinates, width, height, orientation, or type of shape for said location of interest; wherein said representation layer represents a value, values, or range of values that said parameter layer has for said location of interest; wherein said representation layer has a weighted link to a second hidden layer, connected horizontally from side of said neural network; wherein said second hidden layer is ; the computer trains the neural network to correlate said location of interest with said image.

Claim 20 (Currently Amended):
A system for image recognition in an image recognition platform, said system comprising: an interface which receives an image; said interface receives a location of interest; a neural network implemented by a computer with a processor; wherein said neural network comprises a visual layer and a first hidden layer; wherein said visual layer is located below said first hidden layer; wherein said neural network receives said image and said location of interest; wherein said image is connected to said visual layer; a representation layer; wherein said representation layer is added to said neural network; wherein said representation layer  represents a value, values, or range of values of information corresponding to coordinates, width, height, orientation, or type of shape for said location of interest; wherein said representation layer has a weighted link to a second hidden layer, connected horizontally from side of said neural network; wherein said second hidden layer is located between said visual layer and said first hidden layer; wherein said second hidden layer is located above said visual layer; wherein said second hidden layer is located below said first hidden layer; a correlation layer; wherein said correlation layer is located above said first hidden layer[[.]] ; the computer trains the neural network to correlate said location of interest with said image.






Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a system for image recognition. None of the prior arts, either alone or in combination, teaches the following limitations:
...wherein said neural network comprises a visual layer and a first hidden layer; wherein said visual layer is located below said first hidden layer; wherein said neural network receives said image and said location of interest; wherein said image is connected to said visual layer; a parameter layer; wherein said parameter layer is added to said neural network; a representation layer; wherein said representation layer is added to said neural network; wherein said parameter layer has information for coordinates, width, height, orientation, or type of shape for said location of interest; wherein said representation layer represents a value, values, or range of values that said parameter layer has for said location of interest; wherein said representation layer has a weighted link to a second hidden layer, connected horizontally from side of said neural network; wherein said second hidden layer is located between said visual layer and said first hidden layer; wherein said second hidden layer is located above said visual layer; wherein said second hidden layer is located below said first hidden layer; a correlation layer; wherein said correlation layer is located above said first hidden layer; the computer trains the neural network to correlate said location of interest with said image.

Independent Claim 20 is directed to a system for image recognition. None of the prior arts, either alone or in combination, teaches the following limitations:
...wherein said neural network comprises a visual layer and a first hidden layer; wherein said visual layer is located below said first hidden layer; wherein said neural network receives said image and said location of interest; wherein said image is connected to said visual layer; a representation layer; 

The closest prior arts of record are the following:
Duong et al. (US 7,711,157 B2) teaches a process for object identification. [cited but not relied upon]
Dokur et al. (“Segmentation of ultrasound images by using a hybrid neural network”) teaches intersecting-spheres (InS) neural network, which has a dynamic structure and incremental learning. [cited but not relied upon]
Markou et al. (“Neural Network-Based Novelty Detector for Image Sequence Analysis”) teaches a new model of “novelty detection” for image sequence analysis using neural networks. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1 and 20, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125